Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 1/28/2021, with respect to the amended claims have been fully considered and are persuasive. 
Allowable Subject Matter
1.         Claims 1-5, 7-15 and 18-23 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose an electron beam inspection apparatus, comprising:
a plurality of electron beam columns, each electron beam column configured to provide an electron beam and detect scattered or secondary electrons from an object the object having a plurality of separate fields or dies, each field or die having a boundary to enable separation of the object into pieces;
an actuator system configured to move one or more of the electron beam columns relative to another one or more of the electron beam columns; and 
a non-transitory computer program product comprising machine-readable instructions configured to cause relative movement between the object and the electron beam columns such that, upon completion of inspection of a field or die of the plurality of fields or dies, the plurality of electron beam columns has inspected a particular area of that field or die less than the entire area of that field or die and that particular area has a size of all of its one or more cross-sectional dimensions less than the size of all of the one or more cross-sectional dimensions of that field or die.
 
             Regarding claim 10, the prior art search failed to disclose a method of electron beam inspection, the method comprising:
having a plurality of electron beam columns, each electron beam column configured to provide an electron beam and detect scattered or secondary electrons from an object, the object having a plurality of separate fields or dies, each field or die having a boundary to enable separation of the object into pieces;
moving one or more of the electron beam columns relative to another one or more of the electron beam columns using an actuator system; and
causing relative movement between the object and the electron beam columns such that, upon completion of inspection of a field or die of the plurality of fields or dies, the plurality of electron beam columns has inspected a particular area of that field or die less than the entire area of that field or die and that particular area has a size of all of its one or more cross-sectional dimensions less than the size of all of the one or more cross-sectional dimensions of that field or die.

             Regarding claim 13, the prior art search failed to disclose an electron beam inspection apparatus, the apparatus comprising:
a plurality of electron beam columns, each electron beam column configured to provide an electron beam and detect scattered or secondary electrons from an object, the object having a plurality of separate fields or dies, each field or die having a boundary to enable separation of the object into pieces and the electron beam columns are arranged in an array of rows and columns;
an actuator system configured to move one or more of the electron beam columns relative to another one or more of the electron beam columns; and
a non-transitory computer program product comprising machine-readable instructions configured to cause relative movement between the object and the electron beam columns such that, upon completion of inspection of a respective field or die of the plurality of fields or dies of the object, each of the plurality of electron beam columns has inspected an area of the respective field or die less than the entire area of that field or die and each electron beam column has inspected only that respective field or die such that each adjacent electron beam column in a row in the array and each adjacent electron beam column in a column of the array inspects only its respective field or die.

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): the object having a plurality of separate fields or dies, each field or die having a boundary to enable separation of the object into pieces;
a non-transitory computer program product comprising machine-readable instructions configured to cause relative movement between the object and the electron beam columns such that, upon completion of inspection of a field or die of the plurality of fields or dies, the plurality of electron beam columns has inspected a particular area of that field or die less than the entire area of that field or die and that particular area has a size of all of its one or more cross-sectional dimensions less than the size of all of the one or more cross-sectional dimensions of that field or die.

4.      The prior art search did not disclose or make obvious claim 10, with the elements (emphasis added): having a plurality of electron beam columns, each electron beam column configured to provide an electron beam and detect scattered or secondary electrons from an object, the object having a plurality of separate fields or dies, each field or die having a boundary to enable separation of the object into pieces;
causing relative movement between the object and the electron beam columns such that, upon completion of inspection of a field or die of the plurality of fields or dies, the plurality of electron beam columns has inspected a particular area of that field or die less than the entire area of that field or die and that particular area has a size of all of its one or more cross-sectional dimensions less than the size of all of the one or more cross-sectional dimensions of that field or die.

5.      The prior art search did not disclose or make obvious claim 13, with the elements (emphasis added): a plurality of electron beam columns, each electron beam column configured to provide an electron beam and detect scattered or secondary electrons from an object, the object having a plurality of separate fields or dies, each field or die having a boundary to enable separation of the object into pieces and the electron beam columns are arranged in an array of rows and columns;
a non-transitory computer program product comprising machine-readable instructions configured to cause relative movement between the object and the electron beam columns such that, upon completion of inspection of a respective field or die of the plurality of fields or dies of the object, each of the plurality of electron beam columns has inspected an area of the respective field or die less than the entire area of that field or die and each electron beam column has inspected only that respective field or die such that each adjacent electron beam column in a row in the array and each adjacent electron beam column in a column of the array inspects only its respective field or die.

6.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881